

Exhibit 10.6


TRADEMARK LICENSE AGREEMENT


This Trademark License Agreement (this "Agreement"), dated and effective as of
December 31, 2009 (the "Effective Date"), is between WS Technologies LLC, an
Oregon limited liability company ("Licensor") and Aequitas Holdings, LLC, an
Oregon limited liability company ("Licensee").  Each of Licensor and Licensee
are referred to herein as a "Party" and are collectively, the "Parties."
 
1.    Definitions.  As used in this Agreement:
 
1.1.         "Affiliate" means as to either Party, any corporation or other
entity that directly or indirectly through one or more intermediaries, controls,
is controlled by, or is under common control with that Party. The term "control"
means the power to direct or cause the direction of the management and policies
of a person, whether through the ownership of voting securities, by contract, or
otherwise.  The term "Affiliate" includes entities that become Affiliates after
the date of this Agreement.
 
1.2.         "Licensed Mark" means Licensor's registered service mark
CarePayment®.
 
1.3.         "Territory" means the United States of America.
 
2.    License Grant.
 
2.1.         License.  Subject to Section 2.2, Licensor hereby grants to
Licensee a perpetual, nontransferable, nonexclusive, royalty-free, limited
license to use the Licensed Mark in the Territory on or in connection with
promoting and conducting Licensee's business in the ordinary course, as it is
conducted as of the Effective Date, including as part of Licensee's corporate
name.
 
2.2.         No Right to Assign.  The grant set out in Section 2.1 and the
consideration for the grant does not confer on Licensee any right to grant
licenses or sublicenses to use the Licensed Mark to any party other than
Licensee's Affiliates or Licensee's business partners ("Business Partners")
involved in the marketing and sale of Licensee's products or joint products of
Licensee and those Business Partners.  Licensee's rights and obligations under
the license granted in Section 2.1 will not be assigned, delegated, sublicensed,
or otherwise transferred in any way in whole or in part, except to Licensee's
Affiliates and Business Partners; provided, however, if Licensee transfers or
sublicenses the license to any of its Affiliates, the Affiliate must agree to be
bound by this Agreement, and Licensee will remain liable for all actions of the
transferee or sublicensee under this Agreement.
 
2.3.         No Limit on Licensor.  Nothing contained herein will in any way
limit the right of Licensor to use, or further license the right to use, the
Licensed Mark on or for products or services which are offered by or for
Licensor and which are promoted, distributed, marketed, advertised or sold in
the Territory or elsewhere in the world.
 
3.    Usage; Ownership.
 
3.1.         Display.  In using the Licensed Mark, Licensee will display the
Licensed Mark in the manner approved by Licensor in its reasonable discretion,
including size, style of print and color. Licensee will use trademark notice
symbols with the Licensed Mark as directed by Licensor.
 
Trademark License Agreement
WS Technologies LLC and Aequitas Holdings, LLC
Page 1 of 6

 
 

--------------------------------------------------------------------------------

 
 
3.2.         Ownership.  Licensee hereby acknowledges that, as between Licensee
and Licensor, the Licensed Mark and the goodwill attaching thereto are the
exclusive property of Licensor, and that no rights, title or interest therein,
except the license set forth in Section 2.1, are transferred to Licensee by this
Agreement and that all prior and future uses by Licensee of the Licensed Mark
will inure to the sole benefit of Licensor.
 
3.3.         Quality.  All services offered and provided by Licensee in
connection with the Licensed Mark will be of professional quality in accordance
with the prevailing standards in Licensee's industry, and will be at least
consistent with Licensee's quality standards in existence as of the Effective
Date.  Upon Licensor's reasonable request, Licensee will provide Licensor with
examples of marketing and business materials featuring the Licensed Mark, and
Licensee will comply with Licensor's reasonable requests to revise the
same.  Licensor will be the sole judge of whether or not Licensee has met or is
meeting the standards of quality and trademark usage requirements established
under this Agreement.
 
3.4.         Restrictions.  Licensee will not:  (a) use the Licensed Mark on or
in relation to any goods or services other than as described herein, without the
prior consent of Licensor (such consent not to be unreasonably withheld or
delayed); (b) make any representation or do any act which may be taken to
indicate that it has any right, title or interest in or to the ownership of the
Licensed Mark, other than under the terms of this Agreement; or (c) do, cause,
or authorize to be done anything which would materially impair, damage or be
detrimental to the reputation or goodwill associated with Licensor or the
Licensed Mark, or which would adversely affect the value or validity of the
Licensed Mark, or which would jeopardize or invalidate any registration or
application for registration of the Licensed Mark; or (d) register or cause to
be registered the Licensed Mark, or any other marks which are owned by Licensor,
in any country, state, or any other jurisdiction throughout the world.
 
4.    Protection of the Licensed Mark.
 
4.1.         Notice.  Licensee will give Licensor prompt written notice of any
and all infringements, possible infringements, adverse uses, acts of unfair
competition or uses by other entities of marks which are confusingly similar to
the Licensed Mark of which Licensee has or acquires knowledge, together with all
evidence in Licensee's possession, custody or control or which is available to
it of such infringements, possible infringements, adverse uses, acts of unfair
competition or instances of uses by other entities of marks which are
confusingly similar to the Licensed Mark.
 
4.2.         Right to Take Action.  Licensor, at its own expense and in its
absolute discretion, may commence, prosecute and/or settle any trademark, unfair
competition or related action or proceeding or assert any claim of infringement,
unfair competition or any other action relating to the Licensed Mark and will
retain any award or settlement obtained as a result thereof except to the extent
that the award or settlement is based on damages suffered by Licensee. Except
upon the prior written request and authorization of Licensor, Licensee will not
take any action to prevent infringements, imitations or illegal uses of the
Licensed Mark.  In the event that Licensor determines that some action or
assistance relating to the Licensed Mark is appropriate, Licensee will render to
Licensor all assistance, fully and without reservation, as is reasonably
requested in connection with any matter relating to protection or enforcement of
the Licensed Mark.
 
Trademark License Agreement
WS Technologies LLC and Aequitas Holdings, LLC
Page 2 of 6

 
 

--------------------------------------------------------------------------------

 
 
5.    Audit Rights.  Not more than once each year, Licensor will have the right
to have an independent auditor perform an audit to verify that Licensee is using
the Licensed Mark in compliance with this Agreement.  That audit will be
performed during normal business hours upon not less than 30 days' prior notice
to Licensee.  That audit will be conducted at Licensor's sole cost and expense
and will be subject to reasonable security and access restrictions.  Licensee
will be permitted to have Licensee personnel present during the audit.
 
6.    Limitation of Damages; Limitation of Liability.
 
6.1.         Limitations.  NEITHER PARTY WILL BE LIABLE TO THE OTHER PARTY FOR
ANY PUNITIVE OR EXEMPLARY DAMAGES OF ANY KIND, HOWEVER CAUSED, ARISING OUT OF OR
RELATED TO THIS AGREEMENT OR THE LICENSED MARK, EVEN IF IT HAS BEEN ADVISED OF
THE POSSIBILITY OF THOSE DAMAGES.  THESE LIMITATIONS WILL APPLY REGARDLESS OF
THE LEGAL THEORY OF LIABILITY, WHETHER UNDER CONTRACT, TORT (INCLUDING
NEGLIGENCE AND STRICT LIABILITY), OR ANY OTHER THEORY WHATSOEVER.
 
6.2.         Exceptions.  The limitations in Section 6.1 will not apply to any
claim (a) arising out of bodily injury (including death); (b) for fraud, gross
negligence or willful misconduct; or (c) described in the Indemnification
Section of this Agreement.
 
7.    Indemnification.
 
7.1.         Definitions.  "Loss" or "Losses" means (a) all reasonable attorney
fees paid or payable by an Indemnitee (as defined in Section 7.2 below) in
defense of any claim subject to indemnification under this Section 7, whether
prior to, at trial or any other proceeding and in any appeal or other post
judgment proceeding; and (b) all sums paid or payable to any other person,
including all direct losses and damages (including property damage and all
incidental, consequential, punitive and exemplary damages), injuries (including
personal injury, sickness and death), interest, costs, fines, taxes, premiums,
assessments, penalties, expenses, attorney fees (whether incurred prior to, at
trial or any other proceeding and in any appeal or other post judgment
proceedings) and other liabilities of any kind or nature.
 
7.2.         Indemnification Obligations.  Licensee will indemnify, defend, and
hold harmless Licensor, its Affiliates, and their respective officers,
directors, shareholders, employees and agents (jointly and severally, the
"Indemnitees") from and against all Losses asserted directly or indirectly by
any other person for any actual or alleged:  (a) infringement of any trademark,
patent, copyright, right of privacy, publicity, name or likeness, or any other
intellectual property right of that other person, or misappropriation or
unauthorized use or disclosure of any trade secret of another person, by
Licensor or Licensor's products or services; (b) negligent act or omission by
Licensor; (c) breach of any representation, warranty or covenant in this
Agreement or elsewhere by Licensor; (d) intentional misconduct by Licensor; and
(e) violation of any applicable law by Licensor; in each case, whether arising
from or in connection with a demand, action, regulatory action, lawsuit,
proceeding (including proceedings under the US Bankruptcy Code), judgment,
settlement, appeal or other post judgment proceeding and whether asserted in
contract, tort, strict liability or otherwise.
 
Trademark License Agreement
WS Technologies LLC and Aequitas Holdings, LLC
Page 3 of 6

 
 

--------------------------------------------------------------------------------

 
 
8.    Term and Termination.
 
8.1.        Term.  The term of this Agreement will commence upon the Effective
Date and unless terminated in accordance with this Section 8, will be perpetual
in nature.
 
8.2.        Termination.
 
(a)           By Licensee.  Licensee may terminate this Agreement for any reason
with 90 days prior written notice to Licensor.
 
(b)           By Either Party.  Either Party may terminate this Agreement,
effective immediately:  (A) upon the other Party's failure to remedy any default
under this Agreement within 30 days after receipt of written notice from the
non-defaulting Party specifying the default or, if the remedy requires more than
30 days, the failure of the defaulting party to promptly initiate steps to
remedy such default and thereafter to diligently continue and complete all
reasonable and necessary steps sufficient to remedy such default; or (B) if the
other Party (i) becomes insolvent; (ii) files a voluntary petition in
bankruptcy; (iii) makes an assignment for the benefit of creditors or otherwise
enter into any scheme or composition with its creditors; (iv) is adjudicated a
bankrupt; (v) suffers a receiver to be appointed for the operation of its
business; or (vi) makes a liquidation of substantially all of its assets.
 
8.3.        Effect of Termination.
 
(a)           Cessation of Use.  In the event of termination by Licensee
pursuant to Section 8.2(b), Licensee's rights to use the Licensed Mark under
Section 2.1 will cease 90 days after the effective date of such termination.  In
the event of termination by Licensee pursuant to Section 8.2(a), or by Licensor
pursuant to Section 8.2(b), Licensee's rights to use the Licensed Mark under
Section 2.1 will cease immediately on the effective date of such termination.
 
(b)           Survival.  Sections 1, 3.2, 6, 7, 8.3, 9, and each other provision
of this Agreement that by its nature extends beyond the expiration or earlier
termination of this Agreement, will survive and continue in full force and
effect after this Agreement expires or is earlier terminated.
 
9.    General.
 
9.1.        Entire Agreement.  This Agreement constitutes the entire agreement
between the Parties and supersedes all prior or contemporaneous agreements or
representations, written or oral, concerning the subject matter of this
Agreement.  The Parties may amend this Agreement only by a written instrument
stating an intention to modify and signed by both Parties.
 
9.2.        Waiver.  Failure by either Party at any time to require performance
or to claim a breach of any term or condition of this Agreement will not be
construed as a waiver of that term or condition affecting the right to require
performance or to claim a breach.
 
9.3.        Assignment.  Without limiting the effect of Section 2.2, Licensee
may assign, sell or otherwise transfer its license and this Agreement to an
Affiliate, provided that such Affiliate agrees, in writing, to be bound by the
terms and conditions of this Agreement.
 
Trademark License Agreement
WS Technologies LLC and Aequitas Holdings, LLC
Page 4 of 6

 
 

--------------------------------------------------------------------------------

 
 
9.4.         Severability.  If any provision in this Agreement may be held to be
invalid or unenforceable, the meaning of that provision will be construed so as
to render it enforceable to the extent feasible.  If no feasible interpretation
would save that provision, it will be severed from this Agreement and the
remainder will remain in full force and effect.  However, in the event that
provision is considered an essential element of this Agreement, the Parties will
promptly negotiate alternative, reasonably equivalent and enforceable terms.
 
9.5.         Governing Law; Venue.  This Agreement will be interpreted under,
and any disputes arising out of this Agreement will be governed by, the laws of
the State of Oregon, without reference to its conflicts of law principles.  The
United Nations Convention on Contracts for the International Sale of Goods will
not apply to the interpretation or enforcement of this Agreement.  The Parties
irrevocably consent to the jurisdiction of the state and federal courts located
in the State of Oregon, USA, in connection with all actions arising out of or in
connection with this Agreement, and waives any objections that venue is an
inconvenient forum.
 
9.6.         Interpretation.  Section headings are inserted for convenience only
and will not be used in any way to construe the terms of this Agreement.  The
words "includes" and "including" are not limited in any way and mean "includes
or including without limitation."  The word "person" includes individuals,
corporations, partnerships, limited liability companies, co-operatives,
associations and other natural and legal persons.  The word "will" is a synonym
for the word "shall."
 
9.7.         Notices.  Each notice, consent, request, or other communication
required or permitted under this Agreement will be in writing, will be delivered
personally or sent by certified mail (postage prepaid, return receipt requested)
or by a recognized US overnight courier, and will be addressed as follows:
 
 
  If to Licensor:
WS Technologies LLC

 
Attn:  President

 
5300 SW Meadows Road, Suite 400

 
Lake Oswego, OR 97035



 
  If to Licensee:
Aequitas Holdings, LLC

 
Attn:  Legal Department

 
5300 SW Meadows Road, Suite 400

 
Lake Oswego, OR 97035



Each notice, consent, request, or other communication will be deemed to have
been received by the party to whom it was addressed (a) when delivered if
delivered personally; (b) on the second business day after the date of mailing
if mailed; or (c) on the date officially recorded as delivered according to the
record of delivery if delivered by overnight courier.  Each party may change its
address for purposes of this Agreement by giving written notice to the other
party in the manner set forth above.


9.8.         Counterparts and Delivery.  This Agreement may be executed in
counterparts.  Each counterpart will be considered an original, and all of them,
taken together, will constitute a single Agreement.  This Agreement may be
delivered by facsimile or electronically, and any such delivery will have the
same effect as physical delivery of a signed original.  At the request of any
party, the other party will confirm facsimile or electronic transmission
signatures by signing an original document.
 
[Signatures on following page]


Trademark License Agreement
WS Technologies LLC and Aequitas Holdings, LLC
Page 5 of 6

 
 

--------------------------------------------------------------------------------

 
 
LICENSOR:
LICENSEE:
   
WS Technologies LLC
Aequitas Holdings, LLC
By microHelix, Inc., its Manager
By Aequitas Management, LLC, its Manager
   
By:
/s/ Brian A. Oliver
 
By:
/s/ Robert J. Jesenik
   
Brian A. Oliver, Secretary
 
Robert J. Jesenik, President



Signature Page to Trademark License Agreement

 
 

--------------------------------------------------------------------------------

 